Title: From John Adams to Benjamin Franklin, 15 February 1781
From: Adams, John
To: Franklin, Benjamin



Sir
Amsterdam Feb. 15. 1781

This Morning, the House of Botereau & Co. of this City, presented to me, Sixty Six Bills of Exchange drawn by Congress on the 26th. day of October last, in favour of Nathaniel Tracy, of Newbury Port, amounting to the Sum of Ten Thousand Pounds sterling, payable at Ninety days Sight.
I was obliged to ask the favour of the House, to wait untill I could write to your Excellency, to see if you can furnish the Funds to discharge these Bills. Without your Warranty, they must be protested, for I have not yet obtained a Single Ducat, nor any certain assurance of one.
I have at length fixed my Plan, and when it shall be made certain that the War with England is to continue the Prospectus will be published and the Experiment tryed. Some Persons think I shall get some Money. But there is no Certainty of it. If this People should make Peace with England which they will if they can, We shall get no Money at all. I think however that a Peace is impossible and therefore am not without hopes of borrowing Some Money.
I must request the Honour of your Excellencys answer by the Return of Post, because at that Time Mr. Botereau will expect an answer from me. With great Respect I have the Honour to be
